This opinion is subject to administrative correction before final disposition.




                                  Before
                      TANG, LAWRENCE, and GERRITY
                         Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                      Derrick L. ROBINSON, Jr.
                     Corporal, (E-4) U.S. Marine Corps
                                 Appellant

                               No. 201900301

                              Decided: 12 May 2020

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judge:
                               Michael D. Libretto

   Sentence adjudged 15 July 2019 1 by a general court-martial convened
   at Marine Corps Recruit Depot Parris Island, South Carolina, consist-
   ing of a military judge sitting alone. Sentence in the Entry of Judg-
   ment: reduction to E-1, confinement for 38 months, and a dishonorable
   discharge. 2

                                For Appellant:
                          Captain B. L. Farrell, USMC




   1 A post-Article 39(a) session was held on 15 August 2019 to address an appellate
rights form correction.
   2 The Convening Authority suspended confinement in excess of 36 months for a
period of 38 months pursuant to a pretrial agreement.
             United States v. Robinson, NMCCA No. 201900301
                            Opinion of the Court

                               For Appellee:
                            Brian K. Keller, Esq.

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence as modi-
fied by this order are correct in law and fact and that no error materially
prejudicial to Appellant’s substantial rights occurred. Articles 59, 66, Uni-
form Code of Military Justice, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2